EDMONDS, J., pro tem.
This action was brought to recover the deficiency remaining unpaid upon a note originally secured by a deed of trust after sale of the property. The trial court sustained a demurrer without leave to amend, and the appeal is taken from the judgment subsequently entered.
The note and deed of trust were executed May 28, 1930. The note became due May 28, 1933, and the sale was made on October 17, 1933, under the provisions of the deed of trust. The action was commenced January 13, 1934.
The only question presented upon the appeal is the right of the defendant to claim the benefits of sections 580a *758of the Code of Civil Procedure, or 2924½ of the Civil Code. The cases of Bennett v. Superior Court, 5 Cal. App. (2d) 13 [42 Pac. (2d) 80], and Brown v. Ferdon, 5 Cal. (2d) 226 [54 Pac. (2d) 712], are determinative of the rights of the parties. Upon their authority the judgment is reversed.
Houser, P. J., and York, J., concurred.